Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jones on 5/31/2022.

The application has been amended as follows: 

	In the claims:
	
1.	(Currently Amended)	A method, comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device: 
identifying, from a plurality of s (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device.

2.	(Original)	The method of claim 1, wherein the data relating to the transmission comprises one or more packets transmitted by the first device during the transmission.

3.	(Original)	The method of claim 2, wherein classifying the first device as the presenting device comprises inspecting payloads of the one or more packets to determine whether the one or more packets relate to providing a presentation.

4.	(Original)	The method of claim 2, wherein classifying the first device as the presenting device comprises analyzing a fingerprint of the one or more packets, wherein the fingerprint comprises at least one of:
(i) a rate at which the one or more packets are being transmitted;
(ii) a codec associated with the one or more packets;
(iii) an intra-packet gap of the one or more packets;
(iv) a size of the one or more packets; or
(v) a destination server of the one or more packets.

5.	(Currently Amended) The method of claim 1, wherein the data relating to the transmission comprises a presentation ndication

6.	(Currently Amended)	The method of claim 5, wherein classifying the first device as the presenting device for the transmission comprises confirming the presentation indicationindication

7.	(Currently Amended)	The method of claim 1, whereinthe presentation indicationis provided by a local presentation system to which the first device is transmitting data, wherein the presentation indication

8.	(Original)	The method of claim 1, wherein configuring the AP to prioritize traffic transmitted from the first device comprises at least one of:
(i) utilizing one or more multi-link aggregation technique to provide redundant queueing for the first device;
(ii) utilizing one or more multi-link aggregation technique to provide prioritized load balancing for the first device;
(iii) providing Orthogonal Frequency-Division Multiple Access (OFDMA) priority to the first device;
(iv) utilizing Airtime Fairness (ATF) to give priority to the first device and reduce airtime for other devices connected to the AP; or
(v) tagging traffic from the first device with a quality of service tag.

9.	(Currently Amended)	A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device:
identifying, from a plurality of s (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device.

10.	(Original)	The computer-readable medium of claim 9, wherein the data relating to the transmission comprises one or more packets transmitted by the first device during the transmission, and wherein classifying the first device as the presenting device comprises inspecting payloads of the one or more packets to determine whether the one or more packets relate to providing a presentation.

11.	(Original)	The computer-readable medium of claim 9, wherein the data relating to the transmission comprises one or more packets transmitted by the first device during the transmission, and wherein classifying the first device as the presenting device comprises analyzing a fingerprint of the one or more packets, wherein the fingerprint comprises at least one of:
(i) a rate at which the one or more packets are being transmitted;
(ii) a codec associated with the one or more packets;
(iii) an intra-packet gap of the one or more packets;
(iv) a size of the one or more packets; or
(v) a destination server of the one or more packets.

12.	(Currently Amended)	The computer-readable medium of claim 9, transmission comprises confirming the presentation indicationindication

13.	(Currently Amended)	The computer-readable medium of claim 9, wherein the presentation indicationis provided by a local presentation system to which the first device is transmitting data, wherein the presentation indication

14.	(Original)	The computer-readable medium of claim 9, wherein configuring the AP to prioritize traffic transmitted from the first device comprises at least one of:
(i) utilizing one or more multi-link aggregation technique to provide redundant queueing for the first device;
(ii) utilizing one or more multi-link aggregation technique to provide prioritized load balancing for the first device;
(iii) providing Orthogonal Frequency-Division Multiple Access (OFDMA) priority to the first device;
(iv) utilizing Airtime Fairness (ATF) to give priority to the first device and reduce airtime for other devices connected to the AP; or
(v) tagging traffic from the first device with a quality of service tag.

15.	(Currently Amended)	A system, comprising:
one or more computer processors; and 
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device:
identifying, from a plurality of s (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device.

16.	(Original)	The system of claim 15, wherein the data relating to the transmission comprises one or more packets transmitted by the first device during the transmission, and wherein classifying the first device as the presenting device comprises inspecting payloads of the one or more packets to determine whether the one or more packets relate to providing a presentation.

17.	(Original)	The system of claim 15, wherein the data relating to the transmission comprises one or more packets transmitted by the first device during the transmission, and wherein classifying the first device as the presenting device comprises analyzing a fingerprint of the one or more packets, wherein the fingerprint comprises at least one of:
(i) a rate at which the one or more packets are being transmitted;
(ii) a codec associated with the one or more packets;
(iii) an intra-packet gap of the one or more packets;
(iv) a size of the one or more packets; or
(v) a destination server of the one or more packets.

18.	(Currently Amended)	The system of claim 15, indicationindication
19.	(Currently Amended)	The system of claim 15, wherein the presentation indicationis provided by a local presentation system to which the first device is transmitting data, wherein the presentation indication

20.	(Original)	The system of claim 15, wherein configuring the AP to prioritize traffic transmitted from the first device comprises at least one of:
(i) utilizing one or more multi-link aggregation technique to provide redundant queueing for the first device;
(ii) utilizing one or more multi-link aggregation technique to provide prioritized load balancing for the first device;
(iii) providing Orthogonal Frequency-Division Multiple Access (OFDMA) priority to the first device;
(iv) utilizing Airtime Fairness (ATF) to give priority to the first device and reduce airtime for other devices connected to the AP; or
(v) tagging traffic from the first device with a quality of service tag.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-8, a method, comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device: 
identifying, from a plurality of access points (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device…in combination of other limitations.


Regarding claim 9-14, a non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device:
identifying, from a plurality of access points (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device…in combination with other limitations.

Regarding claim 15-20, a system, comprising:
one or more computer processors; and 
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:
receiving data relating to a transmission between a first device and a second device;
classifying, based on the data relating to the transmission, including a presentation indication, the first device as a presenting device for the transmission;
in response to determining, based on the presentation indication, that the first device is not a trusted source, querying the second device to validate that the first device is presenting to the second device; and
in response to receiving, from the second device, validation that the first device is presenting to the second device:
identifying, from a plurality of access points (APs), an AP providing connectivity to the first device; and
configuring the identified AP to prioritize traffic transmitted from the first device, as compared to traffic transmitted from one or more other devices of a plurality of devices transmitting traffic through the identified AP, responsive to the classifying and validation of the first device as the presenting device…in combination of other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461